Pfeifer, J.,
concurring.
{¶ 11} I concur with the result in this case. However, I find Gumm’s lack of timeliness to arise not at the expiration of the 90-day period set forth in App.R. 26(B), but rather from the years-long delay that occurred after Gumm had obtained new counsel.
{¶ 12} App.R. 26(B) provides:
{¶ 13} “(1) A defendant in a criminal case may apply for reopening of the appeal from the judgment of conviction and sentence, based on a claim of ineffective assistance of appellate counsel. An application for reopening shall be filed in the court of appeals where the appeal was decided within ninety days from journalization of the appellate judgment unless the applicant shows good cause for filing at a later time.” (Emphasis added.)
{¶ 14} I believe that in death penalty cases, we should have a heightened tolerance for what constitutes good cause for the filing of a reopening application beyond the 90-day time limit. Also, this court has previously acknowledged that counsel should not be expected to argue his or her own incompetence. State v. Lentz (1994), 70 Ohio St.3d 527, 529, 639 N.E.2d 784; State v. Cole (1982), 2 Ohio St.3d 112, 114, 2 OBR 661, 443 N.E.2d 169. Therefore, I would suspend the 90-day time limit until a defendant has released his allegedly deficient appellate counsel or until the defendant has hired additional counsel.
{¶ 15} Here, Gumm had different attorneys pursuing federal habeas relief on his behalf beginning in 1998. The five-year gap between the involvement of those attorneys and Gumm’s 2003 application for reopening strains even an expanded interpretation of reasonability.